Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 03, 2015

The Court of Appeals hereby passes the following order:

A15A1872. PATRICIA ORTIZ v. WELLS FARGO BANK, N.A.

      This appeal was docketed on June 2, 2015. As set forth in Court of Appeals
Rules 22 (a) and 23 (a), an appellant must file a brief and enumeration of errors
within 20 days of the date of docketing of the appeal. Therefore, Appellant’s brief
and enumeration of errors was due no later than June 22, 2015. Appellant failed to
file a brief and enumeration of errors or request an extension of time in which to do
so by this date. Accordingly, Appellant’s appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/03/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.